Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 and 6-22 were previously pending and subject to a non-final Office Action having a notification date of September 7, 2021 (“non-final Office Action”), with claims 11-20 being withdrawn.  Following the non-final Office Action, Applicant filed an amendment on December 7, 2021 (the “Amendment”), amending claims 1-3, 6, 7, and 10-17 and canceling claim 22.

EXAMINER’S AMENDMENT
During a phone call with Kenneth Cheney, Reg. No. 61,841, on January 11, 2022, it was agreed that certain amendments to the application are to be made, which are set forth below. 

1.	(Currently Amended) A method, comprising:
authorizing a user to access a dispensing unit upon receipt of a medication request indicating one or more requested medications, wherein the dispensing unit comprises one or more door enclosures within the dispensing unit, each door enclosure configured open and close to store at least one container having a display;
identifying a selected container stored in the s, the selected container comprising the one or more requested medications
a respective door enclosure of the one or more door enclosures and configured to recognize the selected container based on a first transmission between a radio-frequency identification (RFID) tag of the selected container and an RFID antenna of the electronic mat when the selected container is placed over the surface of the electronic mat in the respective door enclosure, and to wirelessly unlock a lid of the selected container upon recognizing the selected container with the electronic mat;
receiving, by the electronic mat, the first transmission responsive to receiving the selected container over the surface of the electronic mat;
unlocking the lid of the selected container by wirelessly actuating a latch of the lid of the selected container responsive to a second wireless transmission of a command from the electronic mat to the selected container that is generated responsive to the recognition of the selected container with the electronic mat;
receiving, by the electronic mat, medical data associated with a patient in proximity to the electronic mat; 
updating, by the electronic mat, medication information about the patient responsive to placing a portable computer over the surface of the electronic mat;
verifying a transaction comprising the medication request; and
updating a record and a medication inventory in a remote server based on the transaction.

2.	(Currently Amended) The method of claim 23

3.	(Currently Amended) The method of claim 1, further comprising displaying a list for the user, the list comprising at least one medication of the one or morerequested medications that is in the one or more door enclosures

4.	(Canceled)

5.	(Cancelled)

6.	(Previously Presented) The method of claim 1, further comprising wirelessly providing power to the selected container from the electronic mat, wherein the selected container includes electronic components, including the latch of the lid, that are configured to become functional when placed over the electronic mat, wherein the electronic mat powers and operates the latch.

7.	(Currently Amended) The method of claim 1, wherein wirelessly actuating the latch of the lid comprises wirelessly providing, fromthe RFID antenna of


providing for display by the selected container an alert when a medication content of the selected container is not verified by the remote server; and 
preventing access to the medication content to a user who is not authorized to use the selected container.

9.	(Currently Amended) The method of claim 23

10.	(Currently Amended) The method of claim 23

11-16.	(Canceled) 

17. 	(Currently Amended) A dispensing device, comprising:
one or more door enclosures within the dispensing device, each door  configured to store at least one container having an identification tag, wherein each said door enclosure can be in an open or a closed position, wherein the dispensing device is configured to:
authorize a user to access a dispensing unit based on receipt of a medication request indicating one or more requested medications;
identify a selected container stored in a respective door enclosure of the one or more door enclosures, the selected container comprising one or more requested medications; 
verify a transaction comprising the medication request; and
update a record and a medication inventory in a remote server based on the transaction;
an electronically actuated latch;
an electronic mat configured to form a bottom surface of the respective door enclosure, comprising:
an antenna configured to scan for the identification tag in the respective door enclosure when the respective door enclosure is the closed position; 
a processor, configured to control the antenna and to process information received in the antenna;
a communications module to update a database in a remote server based on a content of the at least one container and processed by the processor,
wherein the electronic mat is configured to: 
recognize the selected container based on a first transmission between a respective identification tag of the selected container and the antenna of the electronic mat when the selected container is placed over the surface of the electronic mat in the respective door enclosure;
wirelessly unlock the lid of the selected container by wirelessly actuating a latch of the lid of the selected container responsive to a second wireless transmission of a command from the electronic mat to the selected container that is generated responsive to the recognition of the selected container with the electronic mat;
receive medical data associated with a patient in proximity to the electronic mat; and
update the received medical data associated with the patient responsive to placing a portable computer over the surface of the electronic mat



18.	(Currently Amended) The dispensing device of claim 17, wherein the antenna is a radio-frequency antenna and the identification tag is an active radio-frequency identification tag emitting a beacon signal.

19.	(Currently Amended) The dispensing device of claim 17, wherein the respective door enclosure and the lid are configured to confine an electromagnetic radiation inside the device when the lid is closed.

dispensing device of claim 17, wherein the antenna is configured to receive a content information from the selected container, and the processor is further configured to verify the content information with the database in the remote server.

21.	(Currently Amended) The method of claim 1, further comprising:
receiving, by the electronic mat, from a sensor within the selected container when the selected container is placed over the surface of the electronic mat

22.	(Canceled)

23.	(Previously Presented) The method of claim 1, wherein identifying the selected container comprises providing a visual indicator in a display of the selected container.


Election/Restrictions
Claims 1-3, 6-10, 21, and 23 are allowable as set forth below.  Claims 17-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the method of authorizing a user to access a medication dispensing unit (Invention I), the device having a surface to receive a mobile device (Invention II), and the device to store a container with a tag (Invention III), as set forth in the Office action mailed on March 27, 2020, is hereby withdrawn and claims 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 6-10, 17-21, and 23 are allowed.
The following is the Examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to include the limitations of dependent claim 22 which was indicated as being allowable at page 21 of the non-final Office Action.  Furthermore, rejoined independent claim 17 has been amended to include all the limitations of allowable claim 1.  Therefore, all of claims 1-3, 6-10, 17-21, and 23 are allowed.

For reference, CA Patent No. 2,954,045 discloses a medication system includes a control module that determines when a medication is removed from a central pharmacy or a medication base station. The medication is carried by the healthcare professional and/or placed in a mobile workstation. A remote medication database, separate from a central inventory database associated with the healthcare facility, stores information about a total stock of the medication and respective stock quantities of the medication located in the central pharmacy, in the 
However, this document does not appear to disclose, inter alia, receive a selected container on a surface of a planar electronic mat forming a bottom of a door enclosure and configured to recognize the container, unlocking a lid of the container by a wireless signal from the mat to the container, receiving, by the mat, medical data by a patient in proximity to the mat, and updating, by the mat, the received medication information about the patient responsive to placing a portable computer over the surface of the mat as called for in the present claims. 

Also for reference, NPL “Application of RFID Technology in Management of Controlled Drugs- Proof of Concept” generally discloses an RFID-based storage cabinet for controlled drugs that is only openable by authorized pharmacists.  However, this document does not appear to disclose, inter alia, receive a selected container on a surface of a planar electronic mat forming a bottom of a door enclosure and configured to recognize the container, unlocking a lid of the container by a wireless signal from the mat to the container, receiving, by the mat, medical data by a patient in proximity to the mat, and updating, by the mat, the received medication information about the patient responsive to placing a portable computer over the surface of the mat as called for in the present claims. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686 

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686